Citation Nr: 1707615	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  11-25 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include right knee strain.

2. Entitlement to service connection for a left knee disability, to include left knee strain.  


REPRESENTATION

Veteran represented by:	Lawrence W. Stokes, Jr.


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1989 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a hearing before the Board in his September 2011 Substantive Appeal; however, the next month, the Veteran withdrew the request for a hearing.  Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e) (2016). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  

The Veteran contends that he has current right knee and left knee problems related to in-service injuries that he sustained while on active duty with the United States Navy.  The Veteran claims that his right knee condition began in January 1996, and his left knee condition, specifically a Baker's cyst, began in December 2003.  See July 2009 VA Form 21-256, Veteran's Application for Compensation and/or Pension.  The Veteran contends that the respective issues associated with each knee have been continuous since the dates listed above.  Id.  Additionally, the Veteran noted that his left knee sprain occurred while apprehending a suspect, who fell on his knee, while in service.  See September 2011 Notice of Disagreement.  

The Veteran's service treatment records reflect numerous reports related to his knees.  

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim . . . he must provide an adequate one").  Here, the Veteran underwent a March 2010 VA examination.  The examiner opined that the Veteran's condition of bilateral knee strain is not caused by or a result of his episodes of knee pain documented in service since these episodes healed without residuals.  He further opined that the Veteran did not have injuries while in service that would have led to chronic strain/sprain.   

The Board finds that the March 2010 opinion is inadequate to render a decision in this case.  Initially, it is unclear whether the examiner rendered his opinion under the proper standard, as he did not use the phrase "at least as likely as not."  Additionally, the examiner's opinion is conclusory without adequate supporting rationale.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").   Finally, the Board notes that the record indicates that, since the March 2010 examination, the Veteran appears to have again developed a Baker's cyst on his left knee.  See May 2013 VA Examination; see also August 2007 Service Treatment Record (STR).  Hence, the Board finds that an additional VA examination and opinion is needed before a determination can be made on this claim. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee and left knee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right knee and left knee disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and lay statements.

The Veteran contends that he has current right knee and left knee conditions that are related to in-service injuries that he sustained while on active duty with the United States Navy.  More specifically, the Veteran asserts that his right knee condition began in January 1996, and his left knee condition, specifically a Baker's cyst, began in December 2003.  See July 2009 VA Form 21-256.   His service treatment records reflect numerous reports related to his left and right knees.  See, e.g., August 2008; August 2007; and March 2006 STRs.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right and left knee disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology and injury therein.

For any arthritis diagnosis, state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's arthritis had its onset in service or was manifested within one year of the Veteran's military discharge

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  

4. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

